                                                                                                                          1   Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                          2   Stacy H. Rubin, Esq.
                                                                                                                              Nevada Bar No. 9298
                                                                                                                          3   BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                          4   Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                          5   Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                          6   rubins@ballardspahr.com
                                                                                                                          7   Attorneys for Defendant
                                                                                                                              Smith-Palluck Associates Corp.,
                                                                                                                          8   d/b/a Las Vegas Athletic Clubs
                                                                                                                          9
                                                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                                         10
                                                                                                                                                                 DISTRICT OF NEVADA
                                                                                                                         11
                                                                                                                              STEPHANIE SIU,                               Case No. 2:19-cv-00777-GMN-GWF
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                    Plaintiff,             STIPULATION AND ORDER TO
                                                                                                                         13                                                EXTEND TIME FOR DEFENDANT
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                  v.                                       SMITH-PALLUCK ASSOCIATES
                                                                                                                         14                                                CORP., D/B/A LAS VEGAS ATHLETIC
                                                                                                                              EQUIFAX INFORMATION SERVICES,                CLUBS TO RESPOND TO
                                                                                                                         15   LLC; TRANSUNION, LLC; QUANTUM                PLAINTIFF’S FIRST AMENDED
                                                                                                                              COLLECTIONS; and SMITH-PALLUCK               COMPLAINT
                                                                                                                         16   ASSOCIATES CORP. d/b/a LAS VEGAS
                                                                                                                              ATHLETIC CLUBS,
                                                                                                                         17                                                (Fourth Request)
                                                                                                                                                    Defendants.
                                                                                                                         18
                                                                                                                         19            Plaintiff Stephanie Siu (“Plaintiff”) and Defendant Smith-Palluck Associates

                                                                                                                         20   Corp., d/b/a Las Vegas Athletic Clubs (“LVAC”)1 stipulate and agree that LVAC has up

                                                                                                                         21   to and including August 14, 2019, to respond to Plaintiff’s First Amended Complaint

                                                                                                                         22   (ECF No. 5), to provide additional time to investigate Plaintiff’s allegations and for

                                                                                                                         23   LVAC to prepare a response.

                                                                                                                         24

                                                                                                                         25                              [Continued on the following page.]

                                                                                                                         26

                                                                                                                         27   1 By filing this Stipulation, LVAC is not waiving any defense, affirmative or otherwise,
                                                                                                                         28   it may have in this matter.


                                                                                                                              DMWEST #18245944 v1
                                                                                                                          1          This is the third request for an extension, and it is made in good faith and not

                                                                                                                          2   for purposes of delay.

                                                                                                                          3          DATED this 6th day of August, 2019.

                                                                                                                          4    KNEPPER & CLARK LLC                           BALLARD SPAHR LLP
                                                                                                                          5    By: /s/ Miles N. Clark                        By: /s/ Joel E. Tasca
                                                                                                                                  Matthew I. Knepper, Esq.                      Joel E. Tasca, Esq.
                                                                                                                          6       Nevada Bar No. 12796                          Nevada Bar No. 14124
                                                                                                                                  Miles N. Clark, Esq.                          Stacy H. Rubin, Esq.
                                                                                                                          7       Nevada Bar No. 13848                          Nevada Bar No. 9298
                                                                                                                                  5510 So. Fort Apache Road                     1980 Festival Plaza Drive, Suite 900
                                                                                                                          8       Suite 30                                      Las Vegas, Nevada 89135
                                                                                                                                  Las Vegas, NV 89148
                                                                                                                          9                                                  Attorneys for Defendant Smith- Palluck
                                                                                                                                  David H. Krieger, Esq.                     Associates Corp., d/b/a Las Vegas
                                                                                                                         10       Nevada Bar No. 9086                        Athletic Club
                                                                                                                                  George Haines, Esq.
                                                                                                                         11       Nevada Bar No. 9411
                                                                                                                                  Shawn Miller, Esq.
                                                                                                                         12       Nevada Bar No. 7825
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                  HAINES & KRIEGER, LLC
                                                                                                                         13       8985 S. Eastern Avenue, Suite 350
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                  Henderson, Nevada 89123
                                                                                                                         14
                                                                                                                               Attorneys for Plaintiff Stephanie Siu
                                                                                                                         15

                                                                                                                         16                                            ORDER
                                                                                                                         17                                            IT IS SO ORDERED:
                                                                                                                         18
                                                                                                                         19
                                                                                                                         20

                                                                                                                         21                                            Gloria M. Navarro, Chief Judge
                                                                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                                         22
                                                                                                                                                                                    7
                                                                                                                                                                                    8 day of August, 2019.
                                                                                                                                                                       DATED this _____
                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         2
                                                                                                                              DMWEST #18245944 v1
